UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4699


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARIAN KENDELL ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00032-LHT-DLH-4)


Submitted:    June 17, 2009                   Decided:   July 6, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Darian Kendell Robinson

pled guilty to conspiracy to possess with intent to distribute

fifty grams or more of cocaine base (“crack”), in violation of

21 U.S.C. § 846 (2006).              The district court sentenced Robinson

as   a   career    offender     to    276   months’     imprisonment.         Robinson

timely appealed.

            Robinson’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), challenging the

adequacy of the Fed. R. Crim. P. 11 hearing and questioning

Robinson’s        sentence,     but     concluding        that   there        were   no

meritorious       grounds     for    appeal.          Robinson   filed    a    pro   se

supplemental       brief,     challenging       his    conviction   and    sentence.

Finding no meritorious grounds for appeal, we affirm.

            Counsel first raises as a potential issue the adequacy

of the Rule 11 plea colloquy.               Our careful review of the record

convinces us that the district court substantially complied with

the mandates of Rule 11 in accepting Robinson’s guilty plea.

The court ensured that Robinson entered his plea knowingly and

voluntarily and that the plea was supported by an individual

factual basis.        United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

            Next, counsel asserts that the district court engaged

in impermissible double counting by using a prior conviction

                                            2
both to raise the statutory minimum sentence from ten years’

imprisonment       to    twenty      years’      imprisonment            pursuant        to   21

U.S.C.A. § 841(b) (West 1999 & Supp. 2009), and 21 U.S.C. § 851

(2006), and to classify Robinson as a career offender.                                  We find

that Robinson is not entitled to relief on this claim.                                   United

States v. Quiroga, 554 F.3d 1150, 1158 (8th Cir.), cert. denied,

129 S. Ct. 2175 (2009).

             Counsel      also      questions       whether        the    district        court

erred   in    relying     on     Robinson’s      1990         felony     convictions          for

purposes     of   determining        that    Robinson         qualified      as     a    career

offender     under      U.S.     Sentencing      Guidelines           Manual      § 4B1.1(a)

(2006),    and    whether      the    district      court       provided       an   adequate

explanation for the sentence imposed.                        Under USSG § 4A1.1(e)(1),

any sentence exceeding one year and one month that resulted in

the defendant being incarcerated for a period of time within

fifteen years of the commencement of the instant offense may be

properly     considered        in    designating         a    defendant      as     a    career

offender.     “Commencement of the instant offense” means the point

at   which   the     defendant       first    engaged         in   conduct     that       would

qualify as “relevant conduct.”                USSG § 4A1.2 cmt. n.8.                    We find

that the district court properly considered the 1990 convictions

in   determining        that   Robinson       was    a       career      offender       because

Robinson was released from incarceration for those offenses less

than fifteen years before he committed the instant offense.

                                             3
               Turning     to      the    district        court’s        explanation           of    its

sentence,         Robinson      received        a       sentence    within            the   properly

calculated guidelines range, a sentence that is entitled to an

appellate presumption of reasonableness.                           Rita v. United States,

551 U.S. 338, __, 127 S. Ct. 2456, 2459 (2007).                                         The record

reveals     no     nonspeculative          basis        for     concluding        that      Robinson

would have received a different sentence had the court engaged

in a more thorough explanation at sentencing.                                Cf. United States

v. White, 405 F.3d 208, 223-24 (4th Cir. 2005).

               In accordance with Anders, we have reviewed the record

for   any      meritorious        issues       for      appeal     and    have        found     none. ∗

Thus,     we    affirm    the      district          court’s      judgment.             This    court

requires       that     counsel     inform      his       client,       in    writing,         of    his

right to petition the Supreme Court of the United States for

further     review.          If    the    client         requests       that      a    petition       be

filed,      but    counsel        believes      that       such     a    petition           would     be

frivolous,        then    counsel        may   move       for    leave       to   withdraw          from

representation.          Counsel’s motion must state that a copy thereof

was   served       on    the      client.       We       dispense        with     oral      argument

because the facts and legal contentions are adequately presented




      ∗
        We have reviewed the claims in Robinson’s pro                                                 se
supplemental brief and conclude that they are without merit.



                                                    4
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               5